ITEMID: 001-103043
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF BLOCK v. HUNGARY
IMPORTANCE: 3
CONCLUSION: Violation of Article 6+6-3-a - Right to a fair trial (Article 6 - Criminal proceedings;Article 6-1 - Reasonable time) (Article 6 - Right to a fair trial;Article 6-3-a - Prompt information);Violation of Article 6+6-3-b - Right to a fair trial (Article 6 - Criminal proceedings;Article 6-1 - Reasonable time) (Article 6-3-b - Adequate time;Article 6 - Right to a fair trial);Non-pecuniary damage - award (Article 41 - Non-pecuniary damage;Just satisfaction)
JUDGES: András Sajó;Françoise Tulkens;Guido Raimondi;Ireneu Cabral Barreto;Kristina Pardalos
TEXT: 5. The applicant was born in 1953 and lives in Bad Brückenau, Germany.
6. The Budapest Public Prosecutor's Office indicted the applicant for preparation to counterfeit money (section 304 of the Criminal Code).
7. On 30 November 2006 the Budapest Regional Court found the applicant guilty as charged and sentenced him to a fine.
8. On appeal, the Budapest Court of Appeal held a public session and completed the findings of fact as established by the Regional Court. It observed that the defendant's act could be re-characterised as attempted aggravated fraud (section 318 of the Criminal Code) and enquired as to whether he wished to have an adjournment on that account. The applicant replied in the negative.
9. On 10 October 2007 the Budapest Court of Appeal reversed the first-instance judgment and re-characterised the applicant's offence as forgery of public documents (section 274 of the Criminal Code). The applicant submitted that there had been no taking of evidence in this regard before the Court of Appeal. His sentence remained unchanged; nevertheless, he filed a petition for review.
10. On 30 April 2009 the Supreme Court held a public session and upheld the applicant's conviction without taking evidence. In the reasoning of that decision, it was observed that the judgment of the Court of Appeal amounted to a violation of the substantive provisions of the Criminal Code in that although the applicant, a national of Germany, had committed the crime in question abroad, the lower courts had not explored whether his act was punishable under German law or obtained the Attorney General's requisite endorsement of the indictment. However, the Supreme Court held that the applicant's deed in fact constituted the offences of complicity in attempted aggravated fraud (section 318 of the Criminal Code) and in forgery of private documents (section 276 of the Criminal Code). It did not change the sanction imposed on the applicant. This decision was served on 18 June 2009.
11. Section 274(1) of the Criminal Code provides that a person who prepares a forged official document or falsifies the contents of an official document, uses a fake or forged official document or an official document issued under the name of another person, or co-operates in the inclusion of untrue data, facts or declarations in an official document regarding the existence, change or termination of a right or obligation, commits the felony of forgery of official documents.
12. According to section 276 of the Criminal Code, a person who uses a fake or forged private document or a private document with untrue contents for providing evidence for the existence, change or termination of a right or obligation, commits the offence of forgery of private documents.
13. Under section 304(1) of the Criminal Code, a person who copies or forges money with the purpose of distribution, obtains counterfeit or forged money with the purpose of distribution, exports or imports such money or transports it through the territory of the country, or distributes counterfeit or forged money commits the felony of counterfeiting money.
14. According to section 318(1) of the Criminal Code, a person who deceives someone, or maintains someone's deception, in order to make unlawful gains, commits the offence of fraud, provided that actual damage has occurred as a result of his conduct.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
6-3
VIOLATED_BULLETPOINTS: 6-3-a
6-3-b
